Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: page 6, line 13: the term “an optical path a” should be corrected; page 7, line 4 from the bottom of the page: the term “an optical path a” should be corrected. Appropriate correction is required.

Claims 6, 8, 14, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 14 and 20: the term “and/or” renders the claims vague and indefinite since it cannot be ascertained as to whether the claims encompass one element or two elements.
Dependent claims 8 and 15 are necessarily rejected since they depend upon rejected base claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Wang et al (USPgPub 2018/0138243, of record, which corresponds to CN-106409876, of record).
As to claims 1, 9 and 16, Wang et al disclose applicant’s claimed display apparatus including plural reflective devices (reflecting mirror, Figs. 2-6; at least para. 0041), each reflective device including:
a resonant cavity (131-133) configured to reflect a light of a first wavelength range; and 
a light conversion structure (12) disposed within the resonant cavity and configured to convert an incident light of a second wavelength range into the light of the wavelength range, the second wavelength range being different from the first wavelength.
Alternately, as to claim 1, and also to claim 9, since the light conversion structure of Wei et al is same as applicant’s claimed light conversion structure, the second wavelength of Wei et al’s disclosed light conversion structure would be different from that of the first wavelength, and the light of the first wavelength range would cover only a band range of a single color within a visible light range.
As to claim 10, Wang et al disclose the first wavelength light range including infrared band range (para. 0052).
	As to claims 16 and 17, Wei et al disclose the reflective devices belonging to the same pixel unit having different light reflection wavelength ranges (reg, green and blue; at least para. 0040).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, as applied to claim 1 in view of Jain (USPgPub 2014/0055485, of record, which correspond to CN ‘894, of record).
As to claims 2 and 3, Wang et al do not disclose the device satisfying applicant’s claimed formula N=(L/2)/R.
However, Jain is cited for showing a reflective device (paras. 0013, 0044) wherein an optical resonator 104 operates in a fundamental mode (smallest: A/2 mirror spacing, wherein A is a particular design wavelength of the resonator) or in a higher-order mode (non-zero integer is greater than 1 multiple of A/2 mirror spacing); the material in fig. 3A has a physical thickness of approximately 114 nm and the reflectivity at a wavelength of 550 nm is 2.42, satisfying applicant’s claimed formula N=(U2)/R).
In light of this, it would have been obvious to one of ordinary skill in the art to provide Wang et al’s reflective device including resonant cavity, as taught by Jain for satisfying applicant’s claimed formula N=(U2)/R).
As to claims 4-8 and 11-15, since the use of a fluoride, an oxide, a sulfur compound, a fluoride oxide, a halide doped with rare earth ions, air (as an inorganic thin film), and an organic thin film (as a common dielectrics), antireflection film etc. are well known common light conversion materials to those skilled in the art, it would have been obvious to one of ordinary skill in the to select such different light conversion materials, as needed, for obtaining a desired wave band of the light.
In light of this, applicant’s claimed features of first, second and third band lights, antireflection film etc. would have been obvious to one of ordinary skill in the art.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, as applied to claim 1.
As to claims 18-20, as mentioned earlier, since the use of a fluoride, an oxide, a sulfur compound, a fluoride oxide, a halide doped with rare earth ions, air (as an inorganic thin film), and an organic thin film (as a common dielectrics), antireflection film etc. are well known common light conversion materials to those skilled in the art, it would have been obvious to one of ordinary skill in the to select such different light conversion materials, as needed, for obtaining a desired wave band of the light.
In light of this, applicant’s claimed features of the first, second and third band lights, antireflection film etc. would have been obvious to one of ordinary skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879